Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The figure is a collection of empty boxes that is visually meaningless without a detailed study of the specification. The figure should provide at least some preliminary suggestion as to the nature of the invention without a detailed study of the specification.  As pointed out in 37 CFR 1.83, the drawings must show every feature of the invention specified in the claims. The drawing are seen to show none of features of the invention specified in the claims without a detailed study of the specification.  Each box should include a brief descriptive label such as merging unit 1, splitting unit 2, voltage converter 3, energy management and monitoring unit 4, line arrangement/multiple power lines 5, ect.
 As pointed out in 37 CFR 1.83, the drawings must show every feature of the invention specified in the claims.  The figure does not show the features of claims 11 and 12.
As pointed out in 37 CFR 1.84(u)(1), where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Specification
Every occurrence of "Fig. 1" should be --the figure--.  See drawing rejections above. 

Allowable Subject Matter
	Chapman et al. (2018/0097452) Fig. 4 show a line arrangement with multiple lines representing inputs or outputs, each of which comprises at least one power line 430 for supplying power; a merging unit 420 to combine the power lines of the line arrangement to a total voltage; and a splitting unit 491-494.  However, the loads are seen to receive a combined single-point voltage 450 as opposed to at least two redundant voltages as claimed.
Dobbs et al. (7,276,813) show a line arrangement with multiple lines representing inputs or outputs, each of which comprises at least one power line 80 for supplying power; a merging unit 30 to combine the power lines of the line arrangement to a total voltage.  However, no loads are seen to receive at least two redundant voltages as claimed.
Nguyen (2005/0185352) shows show a line arrangement with multiple lines representing inputs or outputs, each of which comprises at least one power line 22/24 (Fig. 2) for supplying power and a load 30 (Fig. 3) receiving at least two redundant voltages PRIMARY/BACKUP.  However the reference does not show a merging unit as claimed.
The prior art of record does not appear to disclose power supply for an energy management and monitoring unit, comprising: a line arrangement with multiple lines representing inputs or outputs, each 

Conclusion
This application is in condition for allowance except for the formal matters noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849